Exhibit 99.1 RLJ ENTERTAINMENT REPORTS FINANCIAL RESULTS FOR THE QUARTER ENDED MARCH 31, 2016 SILVER SPRING, MD – May 16, 2016 – RLJ Entertainment Inc., (“RLJ Entertainment,” “RLJE” or “the Company”) (NASDAQ: RLJE), today announced financial results for the quarter ended March 31, 2016. Highlights Highlights and significant events for the three months ended March 31, 2016, and 2015 are as follows: · The Acorn TV paid subscriber base increased 100% from 130,000 as of March 31, 2015, to over 260,000 as of March 31, 2016.As of April 30, 2016, its paid subscriber base was approximately 280,000. · Revenues declined 12.7% to $22.8 million, partially driven by the Company’s previously announced exit from its unprofitable direct-to-consumer catalog operations.Despite lower revenues, gross profit increased by 10.1% to $6.0 million. · Gross margin for the quarter increased to 26.4% compared to 20.9% during the first quarter of 2015.This improvement in gross margin is primarily attributable to the growth of our proprietary SVOD channels, which deliver a higher profit margin. · Selling, general and administrative expenses (or SG&A) decreased by 25.6%, which is primarily attributable to a $2.5million decrease in selling expenses during the first quarter of 2016 as compared to the first quarter of 2015.This decrease is due to the implementation of our plan, which we began in December 2015, to shut down unprofitable lines of business, including our Acacia catalog business. · Adjusted EBITDA improved from a loss of $3.3 million during the first quarter of 2015 to a loss of $3.1 million during the first quarter of 2016, despite lower revenue and increased investment in content of $1.1 million, or 12.7%, to $9.9 million, which reduces the company’s reported EBITDA. · Cash flows from operations increased by $4.5 million to a source of cash of $1.4 million for the three months ended March 31, 2016, as compared to a use of cash of $3.1 million for the three months ended March 31, 2015.The Company ended the quarter with approximately $5.0 million of cash. “RLJ Entertainment continues to acquire exclusive content for our two proprietary streaming channels, which we believe represent the most strategic part of our business.The continued growth in subscribers is encouraging as we increase our focus on these channels.Management continues to improve our margins with content acquisitions having higher return on investment,” stated Robert L. Johnson, Chairman of RLJ Entertainment.
